Exhibit 10.1

 

LOGO [g658247g1007235011328.jpg]

        

Mark Hoplamazian

President & Chief Executive Officer

        

Hyatt Hotels Corporation

150 N. Riverside Plaza

Chicago, IL 60606 USA

October 5, 2018

PRIVATE & CONFIDENTIAL

Joan Bottarini

(via email)

Dear Joan:

On behalf of Hyatt Hotels Corporation (together with Hyatt Corporation, the
“Company”), I am pleased to offer you the position of Executive Vice President,
Chief Financial Officer, based in Chicago. As we have discussed, your promotion
will be effective November 2, 2018.

The following letter agreement (as amended from time to time, the “Agreement”)
outlines the terms of employment and compensation and other benefits for the
position described above.

Job Assignment

In this position, you will be responsible for executing your job consistent with
the strategies and practices of the Company. You will report to the President &
Chief Executive Officer of the Company or such other officer of the Company as
may be determined from time to time by the Chairman, Board or Board Committee of
the Company.

Compensation (Base Salary)

You will be paid a gross annual base salary of $675,000, payable in installments
on the Company’s regular payroll dates, but no less often than monthly. Your
base salary will be reviewed on March 1, 2020 and annually thereafter in line
with the Company’s compensation market benchmarking practice.

Incentive Plan

You will be eligible to participate in the Hyatt Hotels Corporation Amended and
Restated Executive Incentive Plan (or any successor plan thereto) (as amended
from time to time, the “EIP”), that is based on criteria established, from time
to time, by the Company for its senior management and for the senior management
of its subsidiaries, as adopted by the Company. Award and payment of any bonus
under the EIP is discretionary, and will be determined by the Compensation
Committee of the Hyatt Hotels Corporation Board of Directors (the “Board”) (the
“Compensation Committee”). The current target bonus for your position as
Executive Vice President, Chief Financial Officer is 100% of your eligible
annual base salary, but actual bonus may be more or less in any year (and may be
zero) depending on your performance, the performance of the Company and the
performance of your business unit or function. Please note that your bonus for
2018 will be prorated based upon your promotion date.

 

1



--------------------------------------------------------------------------------

Long Term Incentive Plan

During your employment, you will be eligible to receive grants of equity-based
compensation as a participant under the Hyatt Hotels Corporation Long Term
Incentive Plan (as amended from time to time, or any successor plan, the
“LTIP”). The type and actual amount of any award or awards under the LTIP may
vary, but will generally be based upon your performance, the performance of the
Company and the performance of your business unit or function. All
determinations as to any equity incentive award(s), including timing, grant
size, vesting, forfeiture and other terms and conditions will be determined by
the Compensation Committee. It is expected that the grant date value of your
2019 equity incentive grant in this role will be approximately $1,400,000 and
will consist (according to a formula approved by the Compensation Committee) of
one or more of the following types of awards: Stock Appreciation Rights (SARs),
Restricted Stock Units (RSUs), and Performance Share Units (PSUs). As with all
LTIP participants, no future awards are guaranteed. All awards under the LTIP
are subject to the approval of the Compensation Committee and will be subject to
the terms of the LTIP, the standard form of award agreement then in effect and
such other terms and conditions as the Compensation Committee may determine. The
Company also reserves the right to amend, modify or terminate the LTIP at any
time.

Subject to approval by the Compensation Committee of the Board of Directors, you
will receive a promotion RSU award at the next Compensation Committee meeting
with a grant value of $250,000. If approved by the Compensation Committee, and
otherwise subject to the terms and conditions of the RSU award agreement, the
award would vest in equal amounts over four years with the initial tranche
vesting on December 12, 2019. The vesting schedule is subject to change pending
approval of the Compensation Committee.

Benefits

As Executive Vice President, Chief Financial Officer, you will be eligible to
participate in the following benefits programs (to the extent available
generally to our executive officers), subject to eligibility:

 

  •  

Medical and Dental insurance

 

  •  

Life Insurance

 

  •  

401(k) Retirement Savings Plan

 

  •  

Deferred Compensation Plan (DCP)

 

  •  

Disability Coverage

 

  •  

Paid Time Off (PTO) Accrual

 

  •  

Executive Officer Severance and Change in Control Plan

Please note that the Company may modify, supplement and/or terminate any benefit
plan(s) at any time.

Confidentiality, Non-Competition, Non-Solicitation & Non-Disparagement
Agreements

Concurrently with the execution of this Agreement, you agree to execute and
deliver a Non-Competition Agreement in form and substance acceptable to the
Company in addition to previously signed Confidentiality, Inventory Assignment,
and Non-Solicitation & Non-Disparagement Agreements (collectively, the
“Additional Covenant Agreements”), and you agree to be bound by the terms of
those agreements. You further acknowledge and agree that the restrictive
covenants set forth in the Non-Competition Agreement are in addition to and not
in place of any other restrictive covenants in favor of any Company Affiliate to
which you are or become a party or by which you are or become bound, and all
such restrictive covenants shall be considered together to provide the maximum
benefit to the Company Affiliates; provided, however, any inconsistent or
conflicting covenants agreed to by you prior to the effective date of this
Agreement shall be superseded by this Agreement, and the terms of this Agreement
shall control.

 

2



--------------------------------------------------------------------------------

Equitable Modification

If any court or arbitrator of competent jurisdiction shall deem any provision in
this Agreement too restrictive, the other provisions of this Agreement shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

Arbitration

The parties hereto acknowledge and agree that any and all disputes,
controversies or claims arising out of, relating to or in connection with this
Agreement, including, without limitation, any dispute regarding its
arbitrability, validity or termination, or the performance or breach thereof,
shall be exclusively and finally settled by arbitration administered by the
American Arbitration Association in accordance with the terms, conditions and
procedures set forth in Section 12.16 of the LTIP (or any successor provision
thereto). Notwithstanding the foregoing, to restrain you from violating the
provisions of this Agreement contained under the headings “Non-Solicitation and
Non-Competition” and “Confidentiality and Non-Solicitation & Non-Disparagement
Agreements” (including the provisions included in the Additional Covenant
Agreements), the Company shall be entitled to seek temporary or permanent
injunctions in any court of competent jurisdiction. THE PARTIES HERETO
UNDERSTAND THAT BY AGREEING TO ARBITRATE ANY OF THE FOREGOING CLAIM(S) (EXCEPT
AS EXPRESSLY PROVIDED HEREIN), NEITHER PARTY WILL HAVE THE RIGHT TO HAVE SUCH
CLAIM(S) DECIDED BY A JURY OR A COURT, BUT SHALL INSTEAD HAVE ANY SUCH CLAIM(S)
DECIDED THROUGH ARBITRATION.

Severability

The covenants, provisions and paragraphs of this Agreement will be severable,
and in the event that any portion of this Agreement is held to be unlawful or
unenforceable, the remaining terms and conditions or portions thereof will
remain in full force and effect.

No Waiver

No waiver by any Company Affiliate of any of the restrictive covenants in this
Agreement shall be effective unless explicitly set forth in writing and signed
by the Company Affiliate. Further, no failure of any Company Affiliate to
(i) object to any conduct or violation of any of the covenants made by you under
this Agreement; or (ii) exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement, shall operate or be construed as
a waiver thereof.

Remedies

You agree that damages will accrue to the Company Affiliates by reason of your
failure to observe any of the restrictive covenants set forth in this Agreement.
Therefore, if any Company Affiliate shall institute any action or proceeding to
enforce such provisions, you waive the claim or defense that there is an
adequate remedy at law and agree in any such action or proceeding not to
(i) interpose the claim or defense that an adequate remedy at law exists, or
(ii) require any Company Affiliate to show that monetary damages cannot be
measured or to post any bond. Without limiting any other remedies that may be
available to a Company Affiliate, you hereby specifically affirm the
appropriateness of injunctive or other equitable relief in any such action. You
also acknowledge that the remedies afforded to the Company Affiliates herein are
not exclusive, nor shall they preclude a Company Affiliate from seeking or
receiving any other relief, including without limitation, any form of monetary
or other equitable relief.

 

3



--------------------------------------------------------------------------------

Withholding

All payments and benefits hereunder shall be subject to applicable withholding
and deductions, and the Company shall be entitled to make such withholdings and
deductions in accordance with applicable law.

Entire Agreement

You acknowledge and agree that this Agreement, together with the LTIP, any LTIP
award agreements, the EIP, the Non-Competition Agreement, the Confidentiality
Agreement, the Non-Solicitation & Non-Disparagement Agreement and the Hyatt
Hotels Corporation Executive Officer Severance and Change in Control Plan (to
the extent applicable), each, as amended from time to time, is incorporated
herein by this reference, constitutes the entire agreement and understanding
between the parties and supersedes any prior agreements, written or oral, with
respect to the subject matter hereof.

Governing Law

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Illinois without regard to its
conflicts of law principles.

Acceptance

Please review this document and the attached agreements in detail and consult
with an attorney if necessary, to understand the content of these provisions and
to evaluate whether they conflict with any other agreements you may have already
signed.

Your employment hereunder is and shall remain at-will. Either you or the Company
may terminate your employment at any time for any lawful reason, subject to any
applicable Company policies. As a condition to your continued employment with
the Company, you will need to comply with all Company policies, including, but
not limited to the Company’s employee handbook, the Company’s Code of Business
Conduct and Ethics and such other policies as the Company may adopt, each as
amended from time to time.

 

I look forward to working with you. Yours Sincerely, /s/ Mark S. Hoplamazian
Mark S. Hoplamazian President & Chief Executive Officer

 

Cc: Malaika Myers, Chief Human Resources Officer Lauren Brown, Senior Vice
President Total Rewards

I have read, fully understand and agree to the terms and conditions of this
Agreement.

 

Acceptance:  

/s/ Joan Bottarini

  Joan Bottarini Date:   October 5, 2018

 

4